MEMORANDUM **
Bucky Gene York appeals from his conviction for burglary of a United States Post Office, in violation of 18 U.S.C. § 2115, and theft of property used by postal services, in violation of 18 U.S.C. § 1707. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant’s motion for an extension of time to file the reply brief is granted. The Clerk shall file the reply brief received on January 5, 2006. The Clerk shall also file the declarations of court reporter Patricia Valero received on January 17, 2006 and February 14, 2006.
York contends that his Sixth Amendment right to confront witnesses was violated when a witness invoked the Fifth Amendment in response to one question posed during cross-examination. Because the testimony York sought to elicit pertained only to a collateral matter, York’s rights were not violated. See United States v. Wilmore, 381 F.3d 868, 873 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.